— In an action, inter alia, for divorce or, in the alternative", for separation, the defendant husband appeals (1) from an order of the Supreme Court, Queens County, entered October 21, 1980, which granted plaintiff’s oral motion *834pursuant to CPLR 3217 (subd [b]), to discontinue the action without prejudice, and (2) as limited by his brief, from so much of a further order of the same court, dated December 2, 1980, as, upon reargument, adhered to the original determination. Appeal from the order entered October 21, 1980 dismissed. That order was superseded by the order granting reargument. Order dated December 2, 1980 reversed insofar as appealed from, on the law, order entered October 21, 1980 vacated, and plaintiff’s oral motion for leave to discontinue the action without prejudice is denied. (See White v White, 80 AD2d 244.) Defendant is awarded one bill of $50 costs and disbursements. Hopkins, J. P., Titone, Gibbons and Cohalan, JJ., concur.